  Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 1 of 19 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

JOLEY MICHAELSON,                 )
                                  )                 COMPLAINT
                   Plaintiff,     )
v.                                )                 Case No.: 4:21-cv-277
                                  )
AT&T COMMUNICATIONS, INC.         )
                                  )
&                                 )
                                  )
AFNI, INC.                        )
                                  )
&                                 )
                                  )
I.C. SYSTEMS, INC.                )
                                  )
&                                 )
                                  )
EQUIFAX INFORMATION SERVICES, LLC )
                                  )
&                                 )
                                  )
EXPERIAN INFORMATION              )
SOLUTIONS, INC.                   )
                                  )
&                                 )
                                  )
TRANS UNION, LLC                  )
                                  )                 JURY TRIAL DEMANDED
                                  )
                                  )
                   Defendant.     )

                            COMPLAINT AND JURY DEMAND

       COMES NOW, Plaintiff Joley Michaelson, by and through the undersigned counsel, and for

her Complaint against Defendants, AT&T Communications (“AT&T”), Afni, Inc. (“AFNI”), I.C.

Systems, Inc. (“ICS”), Equifax Information Service, LLC (“Equifax”), Experian Information

Solutions, Inc. (“Experian”), and Trans Union, LLC (“TU”) under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.



                                                1
  Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 2 of 19 PageID #: 2



(“FCRA”), and The Deceptive Trade Practices Act (“DTPA”), Texas Bus and Com. Code, Section

17.50 states as follows:

                                    JURISDICTION AND VENUE

        1.       This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d) and 15

U.S.C. § 1681.

        2.       Venue is proper because the acts and transactions occurred here, Plaintiff resided here

during the acts and transactions that occurred, and Defendant transacts business here.

        3.       Under 28 U.S. Code § 1391(b)(2) a civil action may be brought in a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred.

        4.       Under 28 U.S. Code § 1391(d) when a defendant that is a corporation is subject to

personal jurisdiction at the time an action is commenced, such corporation shall be deemed to reside

in any district in that State within which its contacts would be sufficient to subject it to personal

jurisdiction if that district were a separate state.

        5.       Plaintiff resided in the city of McKinney, a part of Colin County, Texas, 75070.

        6.       The acts that occurred giving rise to this complaint occurred while Plaintiff was in the

city of McKinney, a part of Collin County, Texas 75070, making Sherman a proper venue under 28

U.S. Code § 1391(b)(2).

        7.       Defendant AT&T, a Delaware corporation headquartered in Dallas, Texas practices

as a telecommunications company that contracts with consumers throughout the United States.

        8.       Defendant AT&T is registered to transact business in Texas.

        9.       Defendant AFNI, an Illinois corporation headquartered in Bloomington, Illinois,

practices as a debt collector throughout the country, including in Texas.

        10.      Defendant AFNI is registered to transact business in Texas.




                                                       2
  Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 3 of 19 PageID #: 3



        11.     Defendant AFNI attempts to collect alleged debts throughout the state of Texas,

including in McKinney city and Collin county.

        12.     Defendant ICS, a Minnesota corporation headquartered in Vadnais Heights,

Minnesota, practices as a debt collector throughout the country, including in Texas.

        13.     Defendant ICS is registered to transact business in Texas.

        14.     Defendant ICS attempts to collect alleged debts throughout the state of Texas,

including in McKinney city and Collin county.

        15.     Defendant Equifax is a Georgia corporation headquartered in Atlanta, Georgia, and

acts as a credit reporting agency throughout the United States.

        16.     Defendant Equifax is registered to transact business in Texas.

        17.     Defendant Experian is an Ohio corporation headquartered in Cosa Mesa, California

and acts as a credit reporting agency throughout the United States.

        18.     Defendant Experian is registered to transact business in Texas.

        19.     Defendant Trans Union is a Delaware corporation headquartered in Chicago, Illinois

and acts a credit reporting agency throughout the United States.

        20.     Defendant Trans Union is registered to transact business in Texas.

        21.     Defendants have actual knowledge of where Plaintiff resided, and by attempting to

collect from, contract with, and report regarding Plaintiff, purposefully availed themselves to the

jurisdiction in which Plaintiff resided.

        22.     Defendants have sufficient minimum contacts with this venue as the alleged injuries

caused to Plaintiff were caused while Plaintiff was in McKinney city and Collin county and Defendants

transact business throughout the state of Texas.




                                                   3
  Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 4 of 19 PageID #: 4



        23.     As Defendants knowingly contracted, attempted to collect, and reported regarding

Plaintiff while Plaintiff was in McKinney, Texas, they thus have sufficient minimum contacts with this

venue is additionally proper under 28 U.S. Code § 1391(b)(1).

                                             STANDING

        24.     Plaintiff has a congressionally defined right to receive all communications from a debt

collector free from any misrepresentations and false threats.

        25.     Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);

Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new substantive

rights, such as a right to be free from misrepresentations, and if that right is invaded the holder of the

right can sue without running afoul of Article III, even if he incurs no other injury[.]”).

        26.     “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016) (quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an injury

in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a sufficiently

concrete injury because he alleges that [Defendant] denied him the right to information due to him

under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL 3611543, at

*3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently concrete to satisfy

injury-in-fact requirement).

        27.     “[E]ven though actual monetary harm is a sufficient condition to show concrete harm,

it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.



                                                    4
  Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 5 of 19 PageID #: 5



                                              PARTIES

        28.     Plaintiff, Joley Michaelson, (hereafter “Plaintiff”), is a natural person residing in the

State of Texas during the acts and omissions that gave rise to this cause of action.

        29.     Plaintiff is a “consumer” within the meaning of the Fair Debt Collection Practices Act.

        30.     Plaintiff is a “consumer” as that term is defined by the FCRA, 15 U.S.C. §1681a(c).

        31.     Defendant AT&T is a Delaware corporation with its principal offices at Whitacre

Tower, 208 South Akard Street, Dallas, Texas 75201.

        32.     Defendant AFNI is an Illinois corporation with its principal offices at 404 Brock

Drive, Bloomington, Illinois 61701.

        33.     AFNI is engaged in the business of a collection agency, using the mails and telephone

to collect consumer debts originally owed to others.

        34.     AFNI regularly collects or attempts to collect defaulted consumer debts due or

asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the FDCPA.

        35.     Defendant ICS is a Minnesota corporation with its principal offices at 444 E. Highway

96, Vadnais Heights, Minnesota 55127.

        36.     ICS is engaged in the business of a collection agency, using the mails and telephone to

collect consumer debts originally owed to others.

        37.     ICS regularly collects or attempts to collect defaulted consumer debts due or asserted

to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the FDCPA.

        38.     Defendant Equifax is a Georgia corporation with its principal place of business at 1550

Peachtree Street, NW, Atlanta, Georgia 30309.

        39.     Defendant Experian is an Ohio corporation with its principal place of business at 475

Anton Blvd., Costa Mesa, California 92636.




                                                    5
  Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 6 of 19 PageID #: 6



           40.   Defendant Trans Union is a Delaware corporation with its principal place of business

at 555 W. Adams, Chicago, Illinois 60661.

                                    FACTUAL ALLEGATIONS

           41.   Plaintiff is a natural person who contracted with AT&T for cable and internet services.

           42.   Plaintiff, as part of her contract, agreed to return equipment at the termination of her

contract.

           43.   When cancelling the services in August 2018, Plaintiff sought to return her equipment.

           44.   AT&T advised Plaintiff that it would provide her with a box and pre-paid postage to

complete the return.

           45.   AT&T failed to do so.

           46.   Plaintiff sought to have a box and postage delivered two more throughout the year

times, but AT&T failed to provide it.

           47.   Plaintiff then, on July 24, 2019, took her equipment to a UPS store and returned the

equipment. (Exhibit A).

           48.   Plaintiff returned five separate devices at a location authorized by AT&T to receive

returns.

           49.   On or about August 2019, Diversified Consultants, Inc, a debt collector, sought to

collect on the alleged outstanding balance, including $690.64 for alleged un-returned equipment.

           50.   The alleged debt was for the AT&T services at a residence, and thus was for primarily

for personal, family or household purposes and is therefore a “debt” as defined by 15 U.S.C. §

1692a(5).

           51.   The letters sent by Diversified and credit reporting are “communications” as defined

by 15 U.S.C. § 1692a(2).

           52.   Plaintiff informed Diversified Consultants, Inc. that this information was incorrect.



                                                    6
  Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 7 of 19 PageID #: 7



         53.   Diversified then sent Plaintiff a letter on September 6, 2019 advising that AT&T stated

the account was correct.

         54.   At this point, AT&T knew or should have known of the dispute.

         55.   Then, on or about February 2020, AFNI sent a collection letter to Plaintiff regarding

the same alleged AT&T debt.

         56.   The alleged debt sought by AFNI was for the AT&T services at a residence, and thus

was for primarily for personal, family or household purposes and is therefore a “debt” as defined by

15 U.S.C. § 1692a(5).

         57.   The letters sent, telephone discussions and credit reporting by AFNI are

“communications” as defined by 15 U.S.C. § 1692a(2).

         58.   AFNI knew, or should have known, that the alleged debt was disputed and improper.

         59.   AT&T knew, or should have known, that it was instructing AFNI to collect on an

improper and invalid debt as the equipment had already been returned to AT&T.

         60.   Unfortunately, AFNI began reporting this clearly erroneous alleged debt to Plaintiff’s

credit reports with Equifax, Experian, and TU.

         61.   Plaintiff informed AFNI. that the account was incorrect again.

         62.   AFNI did not cease collection attempts at that time or update the account on Plaintiff’s

credit file.

         63.   AFNI, after May 2020, ceased servicing the account.

         64.   At some time better known by ICS and AT&T, ICS began servicing the account.

         65.   The alleged debt sought by ICS was for the AT&T services at a residence, and thus

was for primarily for personal, family or household purposes and is therefore a “debt” as defined by

15 U.S.C. § 1692a(5).




                                                  7
  Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 8 of 19 PageID #: 8



        66.      The letters sent, telephone discussions and credit reporting by ICS are

“communications” as defined by 15 U.S.C. § 1692a(2).

        67.      ICS began reporting the alleged debt at some time prior to November 2020.

        68.      ICS reported the alleged account as “affected by natural disaster.”

        69.      Plaintiff at no point in time advised ICS that she had been affected by natural disaster

or the COVID crisis.

        70.      Plaintiff again disputed the alleged debt with AT&T and advised she had returned all

of the equipment.

        71.      AT&T responded only that she owed the balance, despite Plaintiff having a return

receipt for the equipment that it claimed was unreturned.

        72.      ICS continues to report the improper debt that it knows or should know is incorrect.

(Exhibit B).

        73.      Plaintiff has been unable to receive capital to finance her business due to the erroneous

and consistent reporting of this alleged debt.

        74.      Plaintiff has had credit lines cancelled due to the credit drop that occurred when ICS

reported the false account on her credit report.

        75.      AT&T has caused unnecessary anguish, cost, and damage to Plaintiff through its

unconscionable pursuit of an incorrect balance.

        76.      Equifax, Experian, and TU continued to report this incorrect debt, despite Plaintiff’s

constant disputes.

        77.      Equifax, Experian, and TU failed to maintain reasonable procedures to maintain

accuracy on Plaintiff’s credit files.

        78.      Equifax, Experian, and TU failed to employ reasonable means to prevent the incorrect

AT&T debt from resurfacing on Plaintiff’s report.



                                                    8
  Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 9 of 19 PageID #: 9



        79.     Defendants AFNI and ICS, knew, or should have known, that the alleged debt was

entirely incorrect.

        80.     Defendants AFNI and ICS attempted to collect on an invalid debt, to the detriment

of Plaintiff.

        81.     AT&T knew it was seeking payment that was not owed by Plaintiff.

        82.     AT&T harassed and disadvantaged Plaintiff in an attempt to unfairly gain excess funds

not owed by Plaintiff.

        83.     Defendant AT&T exercised control over Defendant AFNI and ICS’s conduct and

attempts to collect the alleged debt. See Pollice v. National Tax Funding, L.P., 225 F.3d 379, 404 (3d

Cir. 2000); Okyere v. Palisades Collection, LLC, 961 F. Supp. 2d 508 (S.D.N.Y. 2013); See also,

e.g., Plummer, 66 F. Supp. 3d at 493; Fritz v. Resurgent Cap. Servs., LP, 955 F. Supp. 2d 163, 177

(S.D.N.Y. 2013).[6]; Clark v. Capital Credit & Collection Services, Inc., 460 F.3d 1162, 1173 (9th Cir.

2006); Bodur v. Palisades Collection, LLC, 829 F. Supp. 2d 246, 259 (S.D.N.Y. 2011). See also,

e.g., Nichols v. Niagara Credit Recovery, Inc., No. 12-cv-1068, 2013 WL 1899947, at *5 (N.D.N.Y.

May 7, 2013); Sanchez v. Abderrahman, No. 10 Civ. 3641, 2013 WL 8170157, at *6 (E.D.N.Y. July

24, 2013).

        84.     Defendant AT&T is vicariously liable for Defendant AFNI and ICS’s actions as they

had agency over determining the amount of the alleged debt that the debt collectors, Defendants

AFNI and ICS, were allowed to attempt to collect on their behalf.

        85.     Defendants AFNI and ICS would not legally be allowed to collect the alleged debt on

behalf of AT&T if Defendant AT&T had not in fact given them approval or agency to act on their

behalf to collect in a manner AT&T had knowingly approved or permitted.




                                                  9
 Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 10 of 19 PageID #: 10




        86.      Upon information and belief, Defendant AT&T gave Defendants AFNI and ICS the

green light, and thus agency, to attempt to collect the alleged debt in the manner in which AFNI and

ICS did.

        87.     All of Defendant’s actions complained of herein occurred within one year of the date

of this Complaint.

        88.     Defendant’s conduct has caused Plaintiff to suffer damages including but not limited

to the loss of time incurred by Plaintiff as well as attorneys’ fees paid for advice regarding his situation.

        89.     Congress has found that “[a]busive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” 15 U.S.C. § 1692(a).

        90.     Here, Plaintiff has suffered an injury-in-fact in at least one of the manners

contemplated by Congress when it passed the FDCPA because of Defendants’ conduct.

        91.     Defendants’ action has created an appreciable risk of harm to the underlying concrete

interests that Congress sought to protect in creating the FDCPA.

        92.     Plaintiff would have pursued a different course of action had Defendants not violated

the statutory protections created by Congress.

        93.     Plaintiff attempted to pursue her right yet was left with no actual knowledge as to how

to proceed based on Defendants’ actions.

        94.     Defendants’ denial of Plaintiff's rights caused harm in the form of impaired credit, no

plausible way of ascertaining the status of her debt in order to make a rational determination as to

how to proceed and forcing her to make financial decisions based on misinformation and engage in

financial planning based on incorrect facts.

        95.     Defendants knew, or should have known, that the above actions were misleading and

harassing in nature.


                                                     10
 Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 11 of 19 PageID #: 11



          96.    All of Defendants’ actions and violations of the FDCPA complained of herein

occurred within one year of the date of this Complaint.

          97.    All of Defendants’ actions and violations of the FCRA complained of here occurred

within two years of the date of this Complaint.

          98.    All of Defendants’ actions and violations of the Deceptive Trade Practices Act

complained of herein occurred within wo years of the date of this Complaint.

          99.    Defendant’s conduct has caused Plaintiff to suffer damages including but not limited

to the loss of time incurred by Plaintiff as well as attorneys’ fees paid for advice regarding her situation.

          100.   Plaintiff’s injury-in-fact is fairly traceable to the challenged representations of

Defendants.

          101.   Plaintiff’s injury-in-fact is likely to be redressed by a favorable decision in this Court.

          102.   Defendants’ collection communications are to be interpreted under the “least

sophisticated consumer” standard. See, Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495

(5th Cir. 2004); Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir.1997)

(When deciding whether a debt collection letter violates the FDCPA, this court “must evaluate any

potential deception in the letter under an unsophisticated or least sophisticated consumer standard.)

See Also, Goswami, 377 F.3d at 495. (We must “assume that the plaintiff-debtor is neither shrewd

nor experienced in dealing with creditors.”)

COUNT I: Violations Of § 1692e Of The FDCPA – False Representation Of The Character,
                    Amount, or Legal Status of The Alleged Debt
                        Joley Michaelson v. AT&T and AFNI

          103.   Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          104.   Section 1692e of the FDCPA prohibits a debt collector from using any false, deceptive,

or misleading representation or means in connection with the collection of any debt, including, but



                                                     11
 Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 12 of 19 PageID #: 12



not limited to, the false representation of the character, amount, or legal status of any debt. See, 15

U.S.C. § 1692e(2).

          105.    Defendants used false representations or deceptive means to collect or attempt to

collect a debt or obtain information concerning the Plaintiff, in violation of 15 U.S.C. § 1692e(10).

          106.    Defendants’ collection efforts only serve to confuse and mislead the consumer.

          107.    Defendants’ collection efforts were materially false, misleading, and deceptive.

          108.    Defendants continually attempted to collect on an incorrect debt, despite being aware

it was invalid.

          109.    Defendants continually reported an alleged debt to Plaintiff’s credit, despite its

knowledge that it was materially false, in violation of § 1692e(8).

          110.    Defendants’ violation of § 1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Joley Michaeleson, prays that this Court:

                  A.      Declare that AT&T and AFNI’s debt collection actions violate the FDCPA;

                  B.      Enter judgment in favor of Plaintiff Joley Michaelson and against AT&T and

          AFNI, for actual and statutory damages, costs, and reasonable attorneys’ fees as provided by

          § 1692k(a) of the FDCPA; and

                  C.      Grant other such further relief as deemed just and proper.


COUNT II: Violations Of § 1692e Of The FDCPA – False Representation Of The Character,
                     Amount, or Legal Status of The Alleged Debt
                          Joley Michaelson v. AT&T and ICS

          111.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.




                                                      12
 Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 13 of 19 PageID #: 13



        112.      Section 1692e of the FDCPA prohibits a debt collector from using any false, deceptive,

or misleading representation or means in connection with the collection of any debt, including, but

not limited to, the false representation of the character, amount, or legal status of any debt. See, 15

U.S.C. § 1692e(2).

        113.      Defendants used false representations or deceptive means to collect or attempt to

collect a debt or obtain information concerning the Plaintiff, in violation of 15 U.S.C. § 1692e(10).

        114.      Defendants’ collection efforts only serve to confuse and mislead the consumer.

        115.      Defendants’ collection efforts were materially false, misleading, and deceptive.

        116.      Defendants continually attempted to collect on an incorrect debt, despite being aware

it was invalid.

        117.      Defendants continually reported an alleged debt to Plaintiff’s credit, despite its

knowledge that it was materially false, in violation of § 1692e(8).

        118.      Defendants’ violation of § 1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Joley Michaelson, prays that this Court:

                  D.     Declare that AT&T and ICS’s debt collection actions violate the FDCPA;

                  E.     Enter judgment in favor of Plaintiff Joley Michaelson and against AT&T and

        ICS, for actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

        1692k(a) of the FDCPA; and

                  F.     Grant other such further relief as deemed just and proper.

    COUNT III: Violations Of § 1692d Of The FDCPA – Harassment or Abuse, False or
                               Misleading Representation
                         Joley Michaelson v. AT&T and AFNI




                                                    13
 Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 14 of 19 PageID #: 14



          119.   Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          120.   Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          121.   Defendants’ communications with Plaintiff were meant to shame, embarrass, and

harass Plaintiff by misrepresenting the alleged debts status, including harming her financial health for

a sum it knew was not owed.

          122.   Defendants’ violation of § 1692d of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Joley Michaelson, prays that this Court:

                 A.      Declare that AT&T and AFNI’s debt collection actions violate the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Joley Michaelson, and against AT&T and

          AFNI for actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

          1692k(a) of the FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.

    COUNT IV: Violations Of § 1692d Of The FDCPA – Harassment or Abuse, False or
                             Misleading Representation
                         Joley Michaelson v. AT&T and ICS

          123.   Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          124.   Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.



                                                     14
 Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 15 of 19 PageID #: 15



          125.    Defendants’ communications with Plaintiff were meant to shame, embarrass, and

harass Plaintiff by misrepresenting the alleged debts status, including harming her financial health for

a sum it knew was not owed.

          126.    Defendants’ violation of § 1692d of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Joley Michaelson, prays that this Court:

                  D.      Declare that AT&T and ICS’s debt collection actions violate the FDCPA;

                  E.      Enter judgment in favor of Plaintiff Joley Michaelson, and against AT&T and

          ICS, for actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

          1692k(a) of the FDCPA; and

                  F.      Grant other such further relief as deemed just and proper.

                 COUNT V: Violations Of § 1692f Of The FDCPA –Unfair Practices
                            Joley Michaelson v. AT&T and AFNI

          127.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          128.    Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          129.    Defendants’ communications with Plaintiff were deceptive and misleading.

          130.    Defendants used unfair and unconscionable means to attempt to collect the alleged

debt.

          131.    Defendants’ violation of § 1692f of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Joley Michaelson prays that this Court:

                  A.      Declare that AT&T and AFNI’s debt collection actions violate the FDCPA;


                                                      15
 Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 16 of 19 PageID #: 16



                  B.      Enter judgment in favor of Plaintiff Joley Michaleson and against AFNI for

          actual and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a)

          of the FDCPA; and

                  C.      Grant other such further relief as deemed just and proper.

                 COUNT VI: Violations Of § 1692f Of The FDCPA –Unfair Practices
                              Joley Michaelson v. AT&T and ICS

          132.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          133.    Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          134.    Defendants’ communications with Plaintiff were deceptive and misleading.

          135.    Defendants used unfair and unconscionable means to attempt to collect the alleged

debt.

          136.    Defendants’ violation of § 1692f of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Joley Michaelson prays that this Court:

                  D.      Declare that AT&T and ICS’s debt collection actions violate the FDCPA;

                  E.      Enter judgment in favor of Plaintiff Joley Michaelson and against ICS for

          actual and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a)

          of the FDCPA; and

                  F.      Grant other such further relief as deemed just and proper.

                       Count VII: Violation Of 15 U.S.C. § 1681i of the FCRA-
                             Reinvestigations of Disputed Information
                          Joley Michaelson v. Equifax, Experian and TU

          137.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.


                                                      16
 Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 17 of 19 PageID #: 17



        138.    Defendants violated 15 U.S.C. § 1681i on multiple occasions by failing to delete

inaccurate information in the Plaintiff’s credit file after receiving actual notice of such inaccuracies; by

failing to maintain reasonable procedures with which to filter and verify disputed information in the

plaintiff’s credit file; and by relying upon verification from a source it has reason to know is unreliable.

        139.    As a result of this conduct, action and inaction of Defendants, the Plaintiff suffered

damage by loss of credit, loss of the ability to purchase and benefit from credit, and the mental and

emotional pain, anguish, humiliation, and embarrassment of credit denials.

        140.    Defendants’ conduct, action and inaction was willful, rendering it liable for actual or

statutory damages, and punitive damages in an amount to be determined by the Court pursuant to 15

U.S.C. § 1681n. In the alternative, it was negligent entitling the Plaintiff to recovery actual damages

under 15 U.S.C. § 1681o.

        141.    The Plaintiff is entitled to recovery costs and attorney’s fees from Defendants in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Joley Michaelson, prays that this Court:

                A.      Declare that Defendants’ credit reporting actions violate the FCRA;

                B.      Enter judgment in favor of Plaintiff Joley Michaelson and against Defendants,

        for actual damages, punitive damages, costs, and reasonable attorneys’ fees as provided by

        §1681n of the FCRA;

                C.      Or, in the alternative, enter judgment in favor of Plaintiff Joley Michaelson,

        and against Defendants, for actual damages, costs, and reasonable attorneys’ fees as provided

        by §1681o of the FCRA; and

                D.      Grant other such further relief as deemed just and proper.




                                                    17
 Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 18 of 19 PageID #: 18



  Count VIII: Violation Of Section 17.50 of Texas Business ad Commerce Code, Deceptive
                                     Trade Practices Act
                                 Joley Michaelson v. AT&T

          142.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          143.    AT&T violated Plaintiff’s right when it used unconscionable acts and course of action

against Plaintiff.

          144.    AT&T’s constant pursuit of a debt it had actual knowledge was incorrect, instructing

servicers to continue to attempt collection and to ruin her credit report is unconscionable.

          145.    AT&T has continued its campaign to harm Plaintiff for a debt she does not owe for

years.

          146.    Plaintiff has suffered economic damages in the form of credit denials, credit

cancellations, embarrassment, shame, mental anguish, and the lost benefit of the contract she paid

toward.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Joley Michaelson, prays that this Court:

                  A.      Declare that AT&T’s actions violated the Deceptive Trade Practices Acts;

                  B.      Enter judgment in favor of Plaintiff Joley Michaelson, and against AT&T, for

          actual damages, economic damages, punitive damages, consequential damages, costs, and

          reasonable attorneys’ fees.

                  C.      Grant other such further relief as deemed just and proper.

                                             JURY DEMAND

          147.    Plaintiff demands a trial by jury on all Counts so triable.

Dated: April 6, 2021




                                                      18
Case 4:21-cv-00277-ALM Document 1 Filed 04/06/21 Page 19 of 19 PageID #: 19




                                         Respectfully Submitted,
                                         HALVORSEN KLOTE

                                  By:    /s/ Samantha J. Orlowski
                                         Samantha J. Orlowski, #72058
                                         Joel S. Halvorsen, #67032
                                         680 Craig Road, Suite 104
                                         St. Louis, MO 63141
                                         P: (314) 451-1314
                                         F: (314) 787-4323
                                         sam@hklawstl.com
                                         joel@hklawstl.com
                                         Attorney for Plaintiff




                                    19
